       Case 2:19-cr-00369-DWA
 Case 2:19-cr-00369-DWA        Document
                          Document        36 Filed 04/30/20
                                   35-1 *SEALED*             Page 1Page
                                                    Filed 04/29/20  of 6 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA               )
                                       )
    v.                                 )        Criminal No. 19-369
                                       )        *UNDER SEAL*
                                       )        *EX PARTE*
LAFON ELLIS                            )

                                   ORDER OF COURT

                         30th day of ________________,
         AND NOW, this _____             April         2020, upon consideration of

the foregoing Amended Request for Issuance of Subpoenas Duces Tecum Pursuant to

Rule 17(b) and 17(c) of the Federal Rules of Criminal Procedure, it is hereby

ORDERED, ADJUDGED, AND DECREED that the requested subpoena shall be

issued and served by an authorized representative of the Federal Public Defender

Office, directing the persons listed in the amended schedule to produce the requested

records to the Defendant’s attorney, Khasha Attaran, at the Federal Public

Defender’s Office located at 1001 Liberty Ave., Suite 1500, Pittsburgh, PA 15222; and

by the requested date listed on the schedule.

         IT IS FURTHER ORDERED that the within Order, amended schedule, and

subpoena be sealed and that only an authorized representative of the Federal Public

Defender be permitted to view and utilize the within Order, amended schedule, and

subpoena.
       Case 2:19-cr-00369-DWA
 Case 2:19-cr-00369-DWA        Document
                          Document        36 Filed 04/30/20
                                   35-1 *SEALED*             Page 2Page
                                                    Filed 04/29/20  of 6 2 of 6




                         AMENDED SUBPOENA SCHEDULE

Cybergenetics
160 N Craig St., Suite 210
Pittsburgh, PA 15213

Must provide the following to Khasha Attaran, Federal Public Defender’s Office, 1001
Liberty Ave., Suite 1500, Pittsburgh, PA 15222 within two weeks of receipt of the
subpoena request.

   1) All documents related to Lafon Devon Ellis.

   2) Any non-disclosure agreement between the Allegheny County District
      Attorney’s Office and Cybergenetics in connection with the use of TrueAllele.

   3) Any non-disclosure agreement between the United States Attorney’s Office for
      the Western District of Pennsylvania, and Cybergenetics in connection with
      the use of TrueAllele.

   4) All emails between employees of Cybergenetics to law enforcement including
      members of the Allegheny County District Attorney’s Office, and members of
      the United States Attorney’s Office for the Western District of Pennsylvania in
      reference to Lafon Devon Ellis.

   5) For a review of Cybergenetics’ claims that TrueAllele is verified and/or
      validated, we would request materials underlying the software version(s) used
      in the case specific to Lafon Ellis, and any version(s) used to support claims of
      validation:

      1. Published or internal standards or guidance documents against which
         TrueAllele is claimed to be verified and/or validated.

      2. Software development and operating materials, including but not limited
         to:
             a. Requirements specifications
             b. Design descriptions
             c. Source code, including dependency and build instructions and scripts
             d. Executable versions of the software, including operating
                environment descriptions
             e. All version control system history (e.g. git or SVN)
      Case 2:19-cr-00369-DWA
Case 2:19-cr-00369-DWA        Document
                         Document        36 Filed 04/30/20
                                  35-1 *SEALED*             Page 3Page
                                                   Filed 04/29/20  of 6 3 of 6




          f. Test plans and reports
          g. Issue and bug tracking, including issue reports and change requests
          h. Internal and external communications regarding development plans,
             processes, or requests
          i. Change logs
          j. Operating manuals, plans, and procedures
          k. Training materials used by personnel involved in validation
             processes or the instant case
          l. Proficiency tests, including responses, used by personnel involved in
             validation processes or the instant case
          m. Verification and validation plans and reports
          n. Qualification and user testing plans and reports
          o. Internal software development, quality assurance, and quality
             control processes, plans, and reports

    3. Records and electronic data used or generated by TrueAllele during
       validation study efforts, and any extant summaries thereof.

    4. Products of validation study efforts, including proposals, notes, memos,
       reports, graphics, tables, summaries, conclusions, and any resulting
       publications, presentations, and reports.

 6) With reference to the work performed in relation to Lafon Devon Ellis,
    disclosure of the following is requested:

       a. Biological testing case file: Please provide a complete copy of the case
          file including all records made by each laboratory in connection with
          biological testing in the instant case, including biological screening,
          serological testing, presumptive testing, microscopy and DNA testing.
          Please provide documentation of any DNA profile uploaded to a local,
          state or national DNA database (LDIS, SDIS or NDIS). Please provide
          photographic quality copies of all photographs in the original case file
          (including photographs of evidence). Electronic copies of photographs
          are acceptable.

       b. Chain of custody and current disposition of evidence: Please
          provide copies of all records that document the treatment and handling
          of biological evidence in the instant case, from the initial point of
          collection up to the current disposition. This information should include
          documentation that indicates where and how the materials were stored
          (temperature and type of container), the amount of evidence material
          that was consumed in testing, the amount of material that remains, and
      Case 2:19-cr-00369-DWA
Case 2:19-cr-00369-DWA        Document
                         Document        36 Filed 04/30/20
                                  35-1 *SEALED*             Page 4Page
                                                   Filed 04/29/20  of 6 4 of 6




          where and how the remaining evidence is stored. In the event that the
          chain of custody spans several different agencies or laboratories, please
          address this request to each agency and/or laboratory that handled said
          items.

       c. Data files: Please provide copies of all computer data files created in
          the course of performing the DNA testing and analyzing the data in this
          case (i.e., both raw data and processed data). These data files should
          include all sample files (“.fsa” and/or ".hid"), project files (“.ser”), matrix
          files, size standard files and analysis method files. In the event that a
          particular data file cannot be produced, please provide name of said file
          with explanation for nonဨproduction.

       d. Laboratory protocols, frequency tables and interpretation
          guidelines: Please provide a copy of the standard operating protocols
          (SOPs), frequency tables and interpretation guidelines relied upon to
          perform the testing in the instant case. Interpretation guidelines should
          include those that address; (i) peak detection threshold(s), (ii) stochastic
          threshold(s), (iii) interpretation of mixed samples, (iv) declaration of
          inclusions, exclusions and inconclusive findings, and (v) policies for
          reporting results and statistics.

       e. Unexpected results and corrective actions: For each laboratory
          that performed DNA testing in the instant case, please provide copies of
          the laboratory’s log of unexpected results and corrective actions. The
          logs should be provided for the time period beginning six months before
          the start of testing and ending six months after the completion of
          testing. Documentation should be provided for unexpected result events
          that arose due to mechanical, chemical and analyst operations,
          including; contamination, the presence of extraneous DNA, sample
          handling errors or any other reason. The logs should be provided for all
          laboratory personnel not just the analyst(s) who performed the testing
          in the instant case. Please note, this is a request for the logs themselves,
          not just for entries within the logs that pertain to the instant case.

       f. Accreditation: Please provide copies of the following for any laboratory
          that performed DNA testing in the instant case: All licenses or other
          certificates of accreditation held by the laboratory; Quality Assurance
          Audit Documents bracketing the testing in the instant case, including
          the last external audit before the start of testing, the first external audit
          after the completion of testing and all audits, both external and internal,
          for the time period between. This information should include the audit
      Case 2:19-cr-00369-DWA
Case 2:19-cr-00369-DWA        Document
                         Document        36 Filed 04/30/20
                                  35-1 *SEALED*             Page 5Page
                                                   Filed 04/29/20  of 6 5 of 6




          documents and all communications between the auditing agency and the
          laboratory being audited. Electronic copies preferred.

       g. Laboratory personnel: Please provide background information for
          each person involved in conducting or reviewing the DNA testing
          performed in the instant case, including: Current resume and job
          description; A summary of proficiency test results.

       h. Communications: Please provide a copy of all communications
          between laboratory personnel and any other party with regard to the
          instant case, including letters, memos, emails and records of telephone
          conversations (including communications with regard to any DNA
          profile uploaded to a local, state or national DNA database (LDIS, SDIS
          or NDIS)).

       i. How were the TrueAllele results verified in this case?

       j. Summary of bases relied upon by TrueAllele.

       k. Written reports relied upon by TrueAllele and person operating
          TrueAllele

       l. Tests relied upon by TrueAllele and person operating TrueAllele

       m. The underlying science used by TrueAllele software to give the ultimate
          conclusion.

       n. Features and limitations of probabilistic genotyping program
          (TrueAllele) and the impact that those items will have on the validation
          process

       o. All validation studies documented by the lab in accordance with the FBI
          Quality Assurance Standards for Forensic DNA Testing Laboratories.

       p. Access to documentation that explains how the software performs its
          operations and activities, to include the methods of analysis and
          statistical formulae, the data to be entered in the system, the operations
          performed by each portion of the user interface, the workflow of the
          system, and the system reports or other outputs.

       q. Proof of appropriate security protection to ensure only authorized users
          can access the software and data. List of names who accessed the data.
      Case 2:19-cr-00369-DWA
Case 2:19-cr-00369-DWA        Document
                         Document        36 Filed 04/30/20
                                  35-1 *SEALED*             Page 6Page
                                                   Filed 04/29/20  of 6 6 of 6




       r. Jurisdiction in which TrueAllele has not been admitted under either
          Daubert or Frye standards.


    COSTS TO BE BORNE BY THE GOVERNMENT.


                                   __________________________________
                                   Donetta W. Ambrose
                                   United States Senior District Judge
